DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 06/15/2022.
Claims 14-33 remain pending in the application.

Election/Restrictions
Applicant's election with traverse of 14-20 in the reply filed on 06/15/2022 is acknowledged.  The traversal is on the ground(s) that claims 21 and 28 share substantially similar or identical language with independent claim 14, which would not present serious search burden if restriction were not required as evidenced by separate classification, status, or field of search.  The argument is not persuasive because claims 21 and 28 also recite languages that are not recited in claim 14 that represents serious search burden.  This is evidenced by the specificity of the mechanical connector recited in claim 14 that are not recited in the broad language regarding the mechanical connector recited in claims 21 and 28.  For example, Stevenson et al. (US 2004/0144043), that was recited in the Final Rejection mailed on 10/29/2021, discloses an adhesive layer for attaching the plurality of panels to the backplane that is qualified as the mechanical connector of claim 21 but would not be qualified as the claimed mechanical connector of claim 14 or 28.  Furthermore, mechanical connector for attaching the solar panel to the backplane, such as screw would qualify as mechanical connector of claims 21 and 28 but also would not be qualified as the mechanical connector of claim 14 as discussed in reference to the teaching of Eguchi et al. (US 2002/0043031) in the rejection in previous Office Action.  Therefore, searching for the different languages of claims 14, 21 and 28 regarding the mechanical connectors represent serious search burden as discussed in the restriction by original presentation in the previous Office Action.  The requirement is still deemed proper and is therefore made FINAL.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US 2002/0043031) in view of Smith et al. (US 2010/0236165).
Addressing claim 14, Eguchi discloses a modular photovoltaic system comprising:
	a plurality of discrete photovoltaic panels 1, each of the panels comprising a plurality of photovoltaic cells [0004], each of the panels of the plurality of having a light-passing top surface (fig. 3, the upper surface), and each of the panels of the plurality having an outwardly facing panel perimeter (the outer periphery of each panel 1);
	a discrete solid laminate backplane 2 comprising a plurality of discrete mechanical connectors (fig. 3 discloses the backplane 2 is attached to six discrete solar panels 1, each is attached to the backplane via screws [0046], which qualify as the claimed plurality of discrete mechanical connectors) and a plurality of discreet electrical connectors 22, the laminate backplane also comprising a plurality of discreet electrical connection points (3-4) on a first side of the laminate backplane, the laminate backplane further comprising two or more layers adhesively connected to one another to form the solid laminate (fig. 2),
	wherein each panel of the plurality of panels is electrically and mechanically connected to an electrical connector of the plurality of electrical connectors (fig. 4, [0043]),
	wherein the panels of the plurality of panels are configured to be secured to the backplane via at least one mechanical connector from the plurality of mechanical connectors [0046].

Eguchi is silent regarding the plurality of mechanical connectors securing the panels of the plurality of panels with a spacing between a bottom planar surface of the panels of the plurality of panels and a top planar surface of the backplane and the mechanical connector being one or more of a snap-fit type connector, or a friction-only type connector, or a male-female connector, or a hook and loop connector.

Smith discloses securing the solar panel 100 to an underlying substrate via mechanical connector strips having mushroom-type hook strip system ([0067] and figs. 5-6) that correspond to the claimed snap-fit type connector, friction-only type connector, male-female connector or a hook and loop connector.  Furthermore, Smith discloses the plurality of mechanical connectors (the mechanical connector strips 154 having mushroom type hook system in fig. 3) securing the panels 100 of the plurality of panels with a spacing between a bottom planar surface of the panels of the plurality of panels and the top planar surface of the surface on which the panels are attached (figs. 1-3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the backplane of Eguchi with the mechanical connector disclosed by Smith in order to removably attaching the solar panels to the roofing system that is durable, is light weight, is useable in many different types of weather conditions, requires minimal modifications to the structure of the roofing system, is cost effective and is simple to install (Smith, [0008]).  In the modified system of Eguchi in view of Smith, the claimed spacing between a bottom planar surface of the panels of the plurality of panels and a top planar surface of the backplane exists because the spacing between the bottom planar surface of the panels and the top planar surface of the backplane is defined by the thickness of the mechanical connector strips disclosed by Smith.

Addressing claim 15, in paragraph [0044], Eguchi discloses the electrical connection points are accessible through one or more holes 21 or the claimed vias in the backplane (fig. 1).

Addressing claim 18, the wiring patterns 22 of Eguchi is the structural equivalence to the claimed ribbons embedded in the laminate backplane beneath one or more of the electrical connection points (3-4).

Addressing claim 20, please see figs. 1 and 4 of Eguchi.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US 2002/0043031) in view of Smith et al. (US 2010/0236165) as applied to claims 14-15, 18 and 20 above, and further in view of Heckeroth (US 2002/0129849).
Addressing claim 16, Eguchi is silent regarding the sealing flap in the claimed configuration.

Heckeroth discloses photovoltaic panels 10A and 10B having sealing flaps (fig. 1B), the panels are positioned along the backplane 24 and overlap each other along at least one panel side, and wherein the panel sealing flap positioned at each overlap of panels (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the panels of Eguchi with the sealing flaps overlapping each other as disclosed by Heckeroth in order to securely fix the panels to the roofing system via screws as well as to provide moisture resistant seal and decorative cover to the clamping strips (Heckeroth, [0010]).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.  The Applicants argued that Eguchi and Smith do not disclose the limitation “the plurality of mechanical connectors securing the panels of the plurality of panels with a spacing between a bottom planar surface of the panels of the plurality of panels and a top planar surface of the backplane”.  The argument is not persuasive.  Smith discloses the plurality of mechanical connectors (the mechanical connector strips 154 having mushroom type hook system in fig. 3) securing the panels 100 of the plurality of panels with a spacing between a bottom planar surface of the panels of the plurality of panels and the top planar surface of the surface on which the panels are attached (figs. 1-3).  Therefore, the claimed spacing between a bottom planar surface of the panels of the plurality of panels and a top planar surface of the backplane exists because the spacing between the bottom planar surface of the panels and the top planar surface of the backplane is defined by the thickness of the mechanical connector strips disclosed by Smith.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/06/2022